Exhibit 10.46

CONFORMED COPY

 

         LOGO [g292172g0119021110181.jpg]   

395 Hudson Street

3rd Floor

New York, NY 10014

212.624.3700

As of November 2, 2016

Michael B. Glick

c/o WebMD Health Corp.

395 Hudson St. – 3rd Floor

New York, NY 10014

Dear Mike:

Reference is made to the grant of (i) a nonqualified option to purchase 75,000
shares of WebMD Health Corp.’s (the “Company”) Common Stock made to you on
November 2, 2016 (the “2016 Option”) as evidenced by the Option Agreement dated
November 2, 2016 (the “Option Agreement”) and (ii) 15,000 shares of the
Company’s restricted Common Stock made to you on the same date (the “2016
Restricted Stock Grant” and collectively with the 2016 Option, the “2016
Grants”) and evidenced by a Restricted Stock Agreement dated November 2, 2016
(the “Restricted Stock Agreement”).

 

1. Impact of Certain Terminations following a Change of Control. Notwithstanding
anything to the contrary contained in the Option Agreement or the Restricted
Stock Agreement, in the event of the termination of your employment by the
Company without Cause or by you for Good Reason (as such terms are defined in
your Employment Agreement with the Company dated February 11, 2011, as amended,
(the “Employment Agreement”)), in either case following a Change of Control of
the Company (as defined in the Company’s Amended and Restated 2005 Long-Term
Incentive Plan):

 

  (a) the 2016 Option, to the extent unvested, shall be deemed vested on the
date of termination and shall remain outstanding as if you remained in the
employ of the Company through the one year anniversary of the date of
termination (but in no event later than the expiration of the originally
scheduled term of the 2016 Option); and

 

  (b) the 2016 Restricted Stock Grant, to the extent unvested, shall be deemed
vested on the date of termination.

The acceleration of vesting of the 2016 Grants and the continued exercisability
of the 2016 Option are expressly conditioned on (i) a release of claims (as
described in the Employment Agreement) being executed by you and becoming
effective and (ii) your continued compliance with the restrictive covenant
agreements you have signed in connection with your employment.



--------------------------------------------------------------------------------

2. Salary Increase. Effective November 3, 2016, your Base Salary is $375,000.

 

3. Effect on Agreements. Except as set forth herein, the Employment Agreement,
Option Agreement and the Restricted Stock Agreement remain in full force and
effect.

Sincerely,

WEBMD HEALTH CORP

 

By:

 

    /s/ Lewis H. Leicher

  Lewis H. Leicher   Senior Vice President

Agreed to:

 

    /s/ Michael B. Glick

Michael B. Glick

 

2